 



Exhibit 10.1
SUNRISE SENIOR LIVING, INC.
Non-Employee Director Fees and Other Compensation

     
Annual Retainer
   $25,000
 
   
Committee Meeting Fees (telephonic and in-person)
   $1,000
 
   
Committee Chair Annual Retainer
   Audit Committee: $25,000
 
   

   Compensation Committee: $5,000
 
   

   Nominating and Corporate Governance Committee: $5,000
 
   
Annual Option Grant
   5,000 shares of the Company’s common stock that vest on the grant date

Approved on September 8, 2005, effective as of January 1, 2005.

